NAVE, J.
— I concur with the reasoning and deductions in the opinion of Mr. Justice Sloan, but deem it appropriate, despite the conelusiveness of that reasoning, to state a broader ground upon which the same conclusion is inevitable. The essence of the common law is flexibility and adaptability. It is not a body of fixed rules, but is the best product of human reason applied to the premises of the ordinary and extraordinary conditions of life, as, from time to time, they are brought before tribunals. Hence, though the common law is homogeneous, yet it finds widely different expression in different jurisdictions. Should the common law become so crystallized that its expressions must take the same form, wherever the common-law system prevails, irrespective of physical, social, or other conditions peculiar to the locality, it would cease to be the common law of history, and would be but an inelastic and arbitrary code. The common law historically has carried with it, and as part of it, the principle that precedents —earlier deductions from known conditions — must yield to the reason of different or modified conditions. This is expressed, and analogously applied, in People v. Appraisers, 33 N. Y. 461, where it is said: “No doctrine is better settled than that such portions of the law of England as are not adapted to our condition form no part of the law of this state. This exception includes, not only such laws as are inconsistent with the spirit of our institutions, but such as were framed with special reference to the physical condition of a country differing widely from our own. It is contrary to the spirit of the common law itself to apply a rule founded on a particular reason to a case where that reason utterly fails. ’ ’ In Arizona, neither prior to its acquisition from Mexico nor since, has the doctrine of riparian rights had practical application or recognition. Great property rights have become established upon a different theory. The physical conditions and the demands of agriculture and mining are utterly inconsistent with its applicability. It would be entirely destructive of an agricultural system, which, though now great and of immense value, is but on the threshold of its development. This precise point has been considered and adjudicated by the supreme *141court of Nevada in Reno etc. Works v. Stevenson, 20 Nev. 269, 19 Am. St. Rep. 364, 21 Pac. 317, 4 L. R. A. 60. The principle I invoke has found varied and frequent application. Numerous illustrations are collected in 8 Cyc. 380. It was applied by the supreme court of the United States in Jones v. Clifton, 101 U. S. 225, 25 L. Ed. 908, quoted with approval in Luhrs v. Hancock, 181 U. S. 571, 21 Sup. Ct. 726, 45 L. Ed. 1005.
Without further elaboration of my reasons, I state my belief that the utter incompatibility of the doctrine of riparian rights with the conditions of life in this territory is an all-sufficient reason, under the principles of the common law itself, to hold that that doctrine is not here in force.